817 F.2d 18
UNITED STATES of America, Plaintiff-Appellee,v.Ronald Dale DUNN, Defendant-Appellant.
No. 81-1200.
United States Court of Appeals,Fifth Circuit.
April 29, 1987.

Louis Dugas, Jr., Orange, Tex., for Dunn.
Stephen Shelnutt, Charles T. Newlin, John F. Hirling, Houston, Tex., for Carpenter.
Robert Lyle Carpenter, pro se.
Sidney Powell, Asst U.S. Atty., Helen M. Eversberg, U.S. Atty., San Antonio, Tex., Ann T. Wallace, Atty., Appellate Section, Crim.  Div., Dept. of Justice, Washington, D.C., for the U.S.
Appeal from the United States District Court for the Western District of Texas;  Robert Madden Hill, Circuit Judge, Sitting by Designation.OPINION ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before WISDOM and POLITZ, Circuit Judges.*
PER CURIAM:


1
The Supreme Court granted a writ of certiorari and in an opinion rendered March 3, 1987, in United States v. Ronald Dale Dunn, --- U.S. ----, 107 S. Ct. 1134, 94 L. Ed. 2d 326, reversed the decision of this court, United States v. Dunn, 782 F.2d 1226 (5th Cir.1986) and remanded "for further proceedings in conformity with the opinion of this Court."


2
Consistent with the mandate of the Supreme Court, we now affirm the convictions and sentence of Ronald Dale Dunn in these proceedings.


3
AFFIRMED.



*
 Judge Albert Tate, Jr. was a member of the panel which originally heard this appeal.  Because of his death the opinion on remand is by a quorum, 28 U.S.C. Sec. 46(d)